DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located, … each first sealant comprises a corresponding first sub-sealant, … each set of die cutting lines comprises a corresponding first sub-cutting line, … wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located” [emphasis added by the examiner]. Is the first sub-cutting line located inside the orthographic projection of the corresponding first sealant? Or is the first sub-cutting line located outside the orthographic projection of the corresponding first sealant? Thereby as being indefinite, claim 1 fails to particular point out and distinctly claim the subject matter. For examination purposes, examiner has omitted the limitation “wherein an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located”, based on Figures 3 and 4.
Claims 2-4 are rejected because they depend upon claim 1; they are likewise rejected under the same rationale as that set forth above with respect to claim 1.
Claim 3 recites the limitation “each third sealant is disposed between the corresponding bonding area cutting line and the corresponding first sub-cutting line”. Because claim 1 requires  “an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located” [emphasis added by the examiner], the bonding area cutting line 2b cannot be disposed outside the  orthographic projection of the corresponding first sealant 23 (see Figure 4). It is not clear whether the first sub-cutting line located inside the orthographic projection of the corresponding first sealant or outside of the orthographic projection of the corresponding first sealant. Thereby as being indefinite, claim 3 fails to particular point out and distinctly claim the subject matter. For examination purposes, the examiner has omitted the limitation “each third sealant is disposed between the corresponding bonding area cutting line and the corresponding first sub-cutting line”.
Claim 5 recites the limitation an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located” [emphasis added by the examiner], while the dependent Claim 6 recites the limitation “each set of die cutting lines comprises a corresponding first sub-cutting line, … wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located” [emphasis added by the examiner]. Did the applicant intend to claim that the first sub-cutting line is located inside the orthographic projection of the corresponding first sealant, or the first sub-cutting line is located outside the orthographic projection of the corresponding first sealant in these claims? For examination purposes, examiner has omitted the limitation “wherein an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located” in claim 5, based on claim 1 and Figures 3 and 4.
Claims 6-10 are rejected because they depend upon claim 5; they are likewise rejected under the same rationale as that set forth above with respect to claim 5.
Claim 8 recites the limitation “each third sealant is disposed between the corresponding bonding area cutting line and the corresponding first sub-cutting line”. Because claim 5 requires  “an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located” [emphasis added by the examiner], the bonding area cutting line 2b cannot be disposed outside the  orthographic projection of the corresponding first sealant 23 (see Figure 4). It is not clear whether the first sub-cutting line located inside the orthographic projection of the corresponding first sealant or outside of the orthographic projection of the corresponding first sealant. Thereby as being indefinite, claim 8 fails to particular point out and distinctly claim the subject matter. For examination purposes, the examiner has omitted the limitation “each third sealant is disposed between the corresponding bonding area cutting line and the corresponding first sub-cutting line”.
Claim 9 is rejected because they depend upon claim 8; they are likewise rejected under the same rationale as that set forth above with respect to claim 8.
Claim 11 recites the limitation an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located” [emphasis added by the examiner], while its dependent Claim 12 recites the limitation “each set of die cutting lines comprises a corresponding first sub-cutting line, … wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located” [emphasis added by the examiner]. Did the applicant intend to claim that the first sub-cutting line is located inside the orthographic projection of the corresponding first sealant, or the first sub-cutting line is located outside the orthographic projection of the corresponding first sealant in these claims? Thereby as being indefinite, claims 11 and 12 fail to particular point out and distinctly claim the subject matter. For examination purposes, examiner has omitted the limitation “wherein an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located” in claim 11, based on claim 1 and Figures 3 and 4.
Claims 12-15 are rejected because they depend upon claim 11; they are likewise rejected under the same rationale as that set forth above with respect to claim 11.
Claim 14 recites the limitation “each third sealant is disposed between the corresponding bonding area cutting line and the corresponding first sub-cutting line”. Because claim 11 requires “an orthographic projection of a corresponding portion of each set of die cutting lines on a plane where the display panels are located is located inside an orthographic projection of the corresponding first sealant on the plane where the display panels are located” [emphasis added by the examiner], the bonding area cutting line 2b cannot be disposed outside the orthographic projection of the corresponding first sealant 23 (see Figure 4). It is not clear whether the first sub-cutting line located inside the orthographic projection of the corresponding first sealant or outside of the orthographic projection of the corresponding first sealant. Thereby as being indefinite, claim 14 fails to particular point out and distinctly claim the subject matter. For examination purposes, the examiner has omitted the limitation “each third sealant is disposed between the corresponding bonding area cutting line and the corresponding first sub-cutting line”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (WO 2011/132445; the English translation attached) in view of Wang (US 2002/0063836).
Regarding claim 5, Hiroki discloses a liquid crystal display (LCD) motherboard structure (Figures 1-11, the liquid crystal mother panel 1; Page 6), comprising: a flexible display motherboard (the liquid crystal panels 2; Page 20 teaching the bending of the mother substrate 7), wherein the flexible display motherboard comprises a plurality of display panels (Figure 1; 2 comprising 21, 22, 23 and 24);
wherein the display panels comprise a plurality of corresponding first sealants (Figure 1; the frame-like seal portions 91, 92, 93, 94) for bonding a plurality of corresponding color filter substrates and a plurality of corresponding array substrates (see the color filter substrate 70 and the TFT substrate 130 in Figure 3; Page 7); and the flexible display motherboard is provided with a corresponding set of die cutting lines (Figure 1, the planed cutting line 3 and 4 formed on each liquid crystal panel 2; Page 8) for cutting to form each single display panel of the display panels (Page 8).
However, Hiroki does not disclose the liquid crystal display (LCD) motherboard structure, further comprising: a first rigid substrate and a second rigid substrate disposed on two sides of the flexible display motherboard.
Wang teaches a liquid crystal display (LCD) motherboard structure (Figures 1-5), where a first rigid substrate and a second rigid substrate are provided on two sides of the flexible display panel (Figure 5, the rigid substrates 1 provided on the flexible display panel having the flexible substrates 10; Paragraphs [0085]-[0096]). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display (LCD) motherboard structure disclosed by Hiroki with the teachings of Wang, wherein the liquid crystal display (LCD) motherboard structure, further comprises: a first rigid substrate and a second rigid substrate disposed on two sides of the flexible display motherboard, for the purpose of providing and manufacturing a flexible display panel while avoiding the risk of damaging the flexible substrates, thereby improving the yield rate (Wang: Paragraphs [0085], [0101]).

Regarding claim 6, Hiroki as modified by Wang discloses the limitations of claim 5 above, and Hiroki further discloses that each display panel comprises a corresponding bonding area (Figure 1, the terminal area surrounded by 9 and 15 where the terminals 10 are disposed therein; Page 10); each first sealant comprises a corresponding first sub-sealant (914), a corresponding second sub-sealant (912), a corresponding third sub-sealant (911), and a corresponding fourth sub-sealant (913); each first sub-sealant is close to the corresponding bonding area (Figure 1); each second sub-sealant is opposite to the corresponding first sub-sealant (Figure 1); each third sub-sealant connects the corresponding first sub-sealant to the corresponding second sub-sealant on a same side of the corresponding first sub-sealant and the corresponding second sub-sealant (Figure 1); and each fourth sub-sealant is opposite to the corresponding third sub-sealant (Figure 1);
wherein each set of die cutting lines comprises a corresponding first sub-cutting line (4 on 151), a corresponding second sub-cutting line (4 on 912), a corresponding third sub-cutting line (3 on 911), and a corresponding fourth sub-cutting line (3 on 913); each first sub-cutting line is close to the corresponding bonding area (Figure 1); and each second sub-cutting line, each third sub-cutting line, and each fourth sub-cutting line are correspondingly disposed corresponding to the corresponding second sub-sealant, the corresponding third sub-sealant, and the corresponding fourth sub-sealant (Figure 1);
wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of each second sub-cutting line on the plane where the display panels are located is located inside an orthographic projection of the corresponding second sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of a corresponding portion of each third sub-cutting line corresponding to the corresponding third sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding third sub-sealant on the plane where the display panels are located (Figure 1); and
wherein an orthographic projection of a corresponding portion of each fourth sub-cutting line corresponding to the corresponding fourth sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding fourth sub-sealant on the plane where the display panels are located (Figure 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Wang, and in further view of Kim (US 2016/0018682).
Regarding claim 7, Hiroki as modified by Wang discloses the limitations of claim 6 above, and Hiroki further discloses that each second sub-cutting line divides the corresponding second sub-sealant into a corresponding second outer sub-sealant and a corresponding second inner sub-sealant (Figure 1, see the outer and inner sealants formed by 4 on 912); each third sub-cutting line divides the corresponding third sub-sealant into a corresponding third outer sub-sealant and a corresponding third inner sub-sealant (the outer and inner sealants formed by 4 on 914); and each fourth sub-cutting line divides the corresponding fourth sub-sealant into a corresponding fourth outer sub-sealant and a corresponding fourth inner sub-sealant (the outer and inner sealants formed by 4 on 913); and
wherein all of the second outer sub-sealants, the third outer sub-sealants, and the fourth outer sub-sealants have a first predetermined width (see the width of outer sealants on 912, 914 and 913; Page 18); and the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths (see the width of inner sealants on 912, 914 and 913; Page 18).
However, Hiroki does not explicitly disclose that the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width.
Kim teaches having a width of an inner sub-sealant larger than a width of an outer sub-sealant (Figures 1-4, see D1>D2; Paragraphs [0079], [0087]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the widths of sub-sealants of Hiroki with the teachings of Kim, wherein the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width, for the purpose of minimizing a bezel, preventing a crack of an incision surface or a gas from flowing into a display area (Kim: Paragraphs [0019], [0172]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Wang, and in further view of Nakanishi (US 2018/0180912).
Regarding claim 8, Hiroki as modified by Wang discloses the limitations of claim 6 above. 
Hiroki does not disclose the flexible display motherboard is provided with a corresponding bonding area cutting line for cutting to form the corresponding bonding area of the corresponding array substrate of each display panel.
However, Nakanishi teaches a display motherboard is provided with a bonding area cutting line for cutting to form a bonding area of an array substrate of each display panel (Figures 4-5; the vertical line on 20A; Paragraphs [0045], [0057]; Regarding the term “a bonding area”, the examiner considered the area in Figure 4 in the specification where the array substrate 22 is cut).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, wherein the flexible display motherboard is provided with a corresponding bonding area cutting line for cutting to form the corresponding bonding area of the corresponding array substrate of each display panel, for the purpose of providing an IC chip or a flexible printed circuit in the exposed portion (Nakanishi: Paragraphs [0045]-[0046]).
 
Regarding claim 9, Hiroki as modified by Wang and Nakanishi discloses the limitations of claim 8 above. 
Hiroki does not disclose that each display panel is further provided, on a side of the corresponding color filter substrate of each display panel, with a corresponding edge cutting line; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area.
However, Nakanishi teaches each display panel is further provided, on a side of a color filter substrate of each display panel, with a corresponding edge cutting line (Figures 4-5; the vertical line provided on 30A; Paragraphs [0045], [0057]); and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to a corresponding bonding area, to expose the corresponding bonding area (Paragraphs [0045]-[0047]; Regarding the term “a bonding area”, the examiner considered the area in Figure 4 where the array substrate 22 is cut).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, wherein each display panel is further provided, on a side of the corresponding color filter substrate of each display panel, with a corresponding edge cutting line; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area, for the purpose of providing an IC chip or a flexible printed circuit in the exposed portion (Nakanishi: Paragraphs [0045]-[0046]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Wang, and in further view of Yamagishi (US 2011/0279767).
Regarding claim 10, Hiroki as modified by Wang discloses the limitations of claim 5 above.
Hiroki does not disclose that the flexible display motherboard is provided with a set of peripheral cutting lines; the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area, and
wherein the flexible display motherboard further comprises a second sealant; and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located. 
Yamagishi teaches a display motherboard (Figure 3, 30) is provided with a set of peripheral cutting lines (L1, L3; Paragraph [0087]); the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area (the area outside L1 and L3) and an internal area (D) for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area (Figure 3), and
wherein the display motherboard further comprises a second sealant (16); and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the display motherboard is located (Figure 3). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Yamagishi, wherein the flexible display motherboard is provided with a set of peripheral cutting lines; the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area, and wherein the flexible display motherboard further comprises a second sealant; and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located, for the purpose of applying a reduced tensile stress to the surface of the mother substrate (Yamagishi: Paragraph [0087]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Wang, and in further view of Yamagishi.
Regarding claim 1, Hiroki discloses a liquid crystal display (LCD) motherboard structure (Figures 1-11, the liquid crystal mother panel 1; Page 6), comprising: a flexible display motherboard (the liquid crystal panel 2; Page 20 teaching the bending of the mother substrate 7), wherein the flexible display motherboard comprises a plurality of display panels (Figure 1; 2 comprising 21, 22, 23 and 24);
wherein the display panels comprise a plurality of corresponding first sealants (Figure 1; the frame-like seal portions 9) for bonding a plurality of corresponding color filter substrates and a plurality of corresponding array substrates (Figure 3, the color filter substrate 70 and the TFT substrate 130; Page 7); and the flexible display motherboard is provided with a corresponding set of die cutting lines (Figure 1, the planed cutting line 3 and 4 formed on each liquid crystal panel 2; Page 8) for cutting to form each single display panel of the display panels (Page 8);
wherein each display panel comprises a corresponding bonding area (Figure 1, the terminal area surrounded by 9 and 15 where the terminals 10 are disposed therein; Page 10); each first sealant comprises a corresponding first sub-sealant (914), a corresponding second sub-sealant (912), a corresponding third sub-sealant (911), and a corresponding fourth sub-sealant (913); each first sub-sealant is close to the corresponding bonding area (Figure 1); each second sub-sealant is opposite to the corresponding first sub-sealant (Figure 1); each third sub-sealant connects the corresponding first sub-sealant to the corresponding second sub-sealant on a same side of the corresponding first sub-sealant and the corresponding second sub-sealant (Figure 1); and each fourth sub-sealant is opposite to the corresponding third sub-sealant (Figure 1);
wherein each set of die cutting lines comprises a corresponding first sub-cutting line (4 on 151), a corresponding second sub-cutting line (4 on 912), a corresponding third sub-cutting line (3 on 911), and a corresponding fourth sub-cutting line (3 on 913); each first sub-cutting line is close to the corresponding bonding area (Figure 1); and each second sub-cutting line, each third sub-cutting line, and each fourth sub-cutting line are correspondingly disposed corresponding to the corresponding second sub-sealant, the corresponding third sub-sealant, and the corresponding fourth sub-sealant (Figure 1);
wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of each second sub-cutting line on the plane where the display panels are located is located inside an orthographic projection of the corresponding second sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of a corresponding portion of each third sub-cutting line corresponding to the corresponding third sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding third sub-sealant on the plane where the display panels are located (Figure 1); and
wherein an orthographic projection of a corresponding portion of each fourth sub-cutting line corresponding to the corresponding fourth sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding fourth sub-sealant on the plane where the display panels are located (Figure 1).
However, Hiroki does not disclose the liquid crystal display (LCD) motherboard structure, further comprising: a first rigid substrate and a second rigid substrate disposed on two sides of the flexible display motherboard.
Wang teaches a liquid crystal display (LCD) motherboard structure (Figures 1-5), where a first rigid substrate and a second rigid substrate are provided on two sides of the flexible display panel (Figure 5, the rigid substrates 1 provided on the flexible display panel having the flexible substrates 10; Paragraphs [0085]-[0096]). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display (LCD) motherboard structure disclosed by Hiroki with the teachings of Wang, wherein the liquid crystal display (LCD) motherboard structure, further comprises: a first rigid substrate and a second rigid substrate disposed on two sides of the flexible display motherboard, for the purpose of providing and manufacturing a flexible display panel while avoiding the risk of damaging the flexible substrates, thereby improving the yield rate (Wang: Paragraphs [0085], [0101]).
Hiroki further fails to disclose that the flexible display motherboard is provided with a set of peripheral cutting lines; the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area, and
wherein the flexible display motherboard further comprises a second sealant; and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located. 
Yamagishi teaches a display motherboard (Figure 3, the LCD panel 30) provided with a set of peripheral cutting lines (L1, L3; Paragraph [0087]); the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area (the area outside L1 and L3) and an internal area (D) for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area (Figure 3), and
wherein the display motherboard further comprises a second sealant (16); and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the display motherboard is located (Figure 3). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Yamagishi, wherein the flexible display motherboard is provided with a set of peripheral cutting lines; the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and the peripheral area is disposed surrounding the internal area, and wherein the flexible display motherboard further comprises a second sealant; and an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located, for the purpose of applying a reduced tensile stress to the surface of the mother substrate during the manufacturing process (Yamagishi: Paragraph [0087]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Wang and Yamagishi, and in further view of Kim.
Regarding claim 2, Hiroki as modified by Wang and Yamagishi discloses the limitations of claim 1 above, and Hiroki further discloses wherein each second sub-cutting line divides the corresponding second sub-sealant into a corresponding second outer sub-sealant and a corresponding second inner sub-sealant (Figure 1, see the outer and inner sealants formed by 4 on 912); each third sub-cutting line divides the corresponding third sub-sealant into a corresponding third outer sub-sealant and a corresponding third inner sub-sealant (the outer and inner sealants formed by 4 on 914); and each fourth sub-cutting line divides the corresponding fourth sub-sealant into a corresponding fourth outer sub-sealant and a corresponding fourth inner sub-sealant (the outer and inner sealants formed by 4 on 913); and
wherein all of the second outer sub-sealants, the third outer sub-sealants, and the fourth outer sub-sealants have a first predetermined width (see the width of outer sealants on 912, 914 and 913; Page 18); and the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths (see the width of inner sealants on 912, 914 and 913; Page 18).
However, Hiroki does not explicitly disclose that the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width.
Kim teaches having a width of an inner sub-sealant larger than a width of an outer sub-sealant (Figures 1-4, see D1>D2; Paragraphs [0079], [0087]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the widths of sub-sealants of Hiroki with the teachings of Kim, wherein the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width, for the purpose of minimizing a bezel and preventing a crack of an incision surface, and preventing a gas from flowing into a display area when a laser is used to cut a sealant (Kim: Paragraphs [0019], [0172]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Wang and Yamagishi, and in further view of Nakanishi.
Regarding claim 3, Hiroki as modified by Wang and Yamagishi discloses the limitations of claim 1 above. 
Hiroki does not disclose that the flexible display motherboard is provided with a corresponding bonding area cutting line for cutting to form the corresponding bonding area of the corresponding array substrate of each display panel.
However, Nakanishi teaches a display motherboard is provided with a bonding area cutting line for cutting to form a bonding area of an array substrate of each display panel (Figures 4-5; the vertical line on 20A; Paragraphs [0045], [0057]; Regarding the term “a bonding area”, the examiner considered the area in Figure 4 where the array substrate 22 is cut).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, wherein the flexible display motherboard is provided with a corresponding bonding area cutting line for cutting to form the corresponding bonding area of the corresponding array substrate of each display panel, for the purpose of providing an IC chip or a flexible printed circuit in the exposed portion (Nakanishi: Paragraphs [0045]-[0046]).
 
Regarding claim 4, Hiroki as modified by Wang and Yamagishi discloses the limitations of claim 1 above
Hiroki does not disclose that each display panel is further provided, on a side of the corresponding color filter substrate of each display panel, with a corresponding edge cutting line; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area.
However, Nakanishi teaches each display panel is further provided, on a side of a color filter substrate of each display panel, with a corresponding edge cutting line (Figures 4-5; the vertical line on 30A; Paragraphs [0045], [0057]); and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to a corresponding bonding area, to expose the corresponding bonding area (Paragraphs [0045], [0057]; Regarding the term “a bonding area”, the examiner considered the area in Figure 4 where the array substrate 22 is cut).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, wherein each display panel is further provided, on a side of the corresponding color filter substrate of each display panel, with a corresponding edge cutting line; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area, for the purpose of providing an IC chip or a flexible printed circuit in the exposed portion (Nakanishi: Paragraphs [0045]-[0046]).

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Wang and Yamagishi, and in further view of Nakanishi and Zhou (US 2016/0268318).
Regarding claim 11, Hiroki discloses a method of cutting a liquid crystal display (LCD) motherboard structure (Figures 1-11, the liquid crystal mother panel 1; Page 6), comprising: 
forming a plurality of color filter substrates, and forming a plurality of array substrates (Figure 3, see the color filter substrate 70 and the TFT substrate 130; Page 7)
a flexible display motherboard (the liquid crystal panel 2; Page 20 teaching the bending of the mother substrate 7), wherein the flexible display motherboard comprises a plurality of display panels (Figure 11; 2 comprises 21, 22, 23 and 24);
coating the color filter substrates or the array substrates a plurality of corresponding first sealants (Figures 1-3, the frame-like seal portions 9 formed on 130; see Page 13 teaching “a screen printing method” for coating the seal portions) bonding the color filter substrates and the corresponding array substrates with the corresponding first sealants, to form a flexible display motherboard (Page 13), wherein the flexible display motherboard comprises a plurality of display panels (Figure 1; 2 comprises 21, 22, 23 and 24); 
a plurality sets of die cutting lines (Figure 1, the planed cutting line 3 and 4 formed on each liquid crystal panel 2; Page 8); the corresponding set of die cutting lines is for cutting to form each single display panel of the display panels (Page 8); 
cutting the flexible display motherboard along the corresponding set of die cutting lines, to obtain a corresponding initial display panel for each display panel (Figure 11).
However, Hiroki does not disclose providing a first rigid substrate and a second rigid substrate, forming the plurality of color filter substrates on the first rigid substrate, and forming the plurality of array substrates on the second rigid substrate.
Wang teaches providing a first rigid substrate and a second rigid substrate, forming a plurality of color filter substrates on the first rigid substrate, and a plurality of array substrates on the second rigid substrate (Figures 1-5 and Paragraphs [0084]-[0096]). 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display (LCD) motherboard structure disclosed by Hiroki with the teachings of Wang, wherein a first rigid substrate and a second rigid substrate are provided, forming the plurality of color filter substrates on the first rigid substrate, and forming the plurality of array substrates on the second rigid substrate, for the purpose of providing and manufacturing a flexible display panel while avoiding the risk of damaging the flexible substrates, thereby improving the yield rate (Wang: Paragraphs [0085], [0101]).
Hiroki further fails to disclose the flexible display motherboard is provided with a set of peripheral cutting lines, the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and cutting the LCD motherboard structure along the set of peripheral cutting lines, to remove the peripheral area of the flexible display motherboard.
However, Yamagishi teaches a display motherboard (Figure 3, the LCD panel 30) provided with a set of peripheral cutting lines (L1, L3; Paragraph [0087]), the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area (the area outside L1 and L3) and an internal area (D) for the display panels to be disposed therein; and cutting the LCD motherboard structure along the set of peripheral cutting lines, to remove the peripheral area of the flexible display motherboard (Paragraph [0087]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Yamagishi, wherein the flexible display motherboard is provided with a set of peripheral cutting lines, the set of peripheral cutting lines divides the flexible display motherboard into a peripheral area and an internal area for the display panels to be disposed therein; and cutting the LCD motherboard structure along the set of peripheral cutting lines, to remove the peripheral area of the flexible display motherboard, for the purpose of applying a reduced tensile stress to the surface of the mother substrate during the manufacturing process (Yamagishi: Paragraph [0087]).
Hiroki fails to disclose a plurality of bonding area cutting lines, and a plurality of edge cutting lines; the corresponding bonding area cutting line is for cutting to form a corresponding bonding area of a corresponding single array substrate of each display panel; and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area; 
attaching a corresponding polarizer film to each initial display panel;
cutting the corresponding array substrate and the corresponding color filter substrate of each display panel along the corresponding bonding area cutting line at the same time, and cutting the corresponding color filter substrate of each display panel along the corresponding edge cutting line, to form a corresponding further display panel for each display panel.
However, Nakanishi teaches a plurality of bonding area cutting lines (Figures 4-5; the vertical line on 20A; Paragraphs [0045], [0057]) and a plurality of edge cutting lines (the vertical line on 30A); the corresponding bonding area cutting line is for cutting to form a corresponding bonding area of a corresponding single array substrate of each display panel (Paragraphs [0045]-[0047]); and the corresponding edge cutting line is for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area (Paragraphs [0045]-[0047]);
attaching a corresponding polarizer film to each initial display panel (Paragraph [0047]);
cutting the corresponding array substrate and the corresponding color filter substrate of each display panel along the corresponding bonding area cutting line at the same time (Figure 5), and cutting the corresponding color filter substrate of each display panel along the corresponding edge cutting line, to form a corresponding further display panel for each display panel (Figure 5).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Nakanishi, to have a plurality of bonding area cutting lines, and a plurality of edge cutting lines; the corresponding bonding area cutting line for cutting to form a corresponding bonding area of a corresponding single array substrate of each display panel; and the corresponding edge cutting line for removing a corresponding portion of the corresponding single color filter substrate of each display panel corresponding to the corresponding bonding area, to expose the corresponding bonding area; attaching a corresponding polarizer film to each initial display panel; cutting the corresponding array substrate and the corresponding color filter substrate of each display panel along the corresponding bonding area cutting line at the same time, and cutting the corresponding color filter substrate of each display panel along the corresponding edge cutting line, to form a corresponding further display panel for each display panel, for the purpose of obtaining a display panel with a corresponding polarizer film and preparing a mounting area as desired (Nakanishi: [0047]).
Hiroki fails to disclose performing laser separation on the flexible display motherboard, to remove the first rigid substrate and the second rigid substrate.
Zhou teaches performing laser separation on a flexible substrate, to remove a glass substrate disposed on the flexible substrate (Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Zhou, wherein laser separation is performed on the flexible display motherboard, to remove the first rigid substrate and the second rigid substrate, for the purpose of obtaining a super narrow frame (Zhou: Paragraph [0032]).

Regarding claim 12, Hiroki as modified by Wang, Yamagishi, Nakanishi and Zhou discloses the limitations of claim 11 above, and Hiroki further discloses each display panel comprises a corresponding bonding area (Figure 1, the terminal area surrounded by 9 and 15 where the terminals 10 are disposed therein; Page 10); each first sealant comprises a corresponding first sub-sealant (914), a corresponding second sub-sealant (912), a corresponding third sub-sealant (911), and a corresponding fourth sub-sealant (913); each first sub-sealant is close to the corresponding bonding area (Figure 1); each second sub-sealant is opposite to the corresponding first sub-sealant (Figure 1); each third sub-sealant connects the corresponding first sub-sealant to the corresponding second sub-sealant on a same side of the corresponding first sub-sealant and the corresponding second sub-sealant (Figure 1); and each fourth sub-sealant is opposite to the corresponding third sub-sealant (Figure 1);
wherein each set of die cutting lines comprises a corresponding first sub-cutting line (4 on 151), a corresponding second sub-cutting line (4 on 912), a corresponding third sub-cutting line (3 on 911), and a corresponding fourth sub-cutting line (3 on 913); each first sub-cutting line is close to the corresponding bonding area (Figure 1); and each second sub-cutting line, each third sub-cutting line, and each fourth sub-cutting line are correspondingly disposed corresponding to the corresponding second sub-sealant, the corresponding third sub-sealant, and the corresponding fourth sub-sealant (Figure 1);
wherein an orthographic projection of each first sub-cutting line on the plane where the display panels are located is located outside an orthographic projection of the corresponding first sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of each second sub-cutting line on the plane where the display panels are located is located inside an orthographic projection of the corresponding second sub-sealant on the plane where the display panels are located (Figure 1);
wherein an orthographic projection of a corresponding portion of each third sub-cutting line corresponding to the corresponding third sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding third sub-sealant on the plane where the display panels are located (Figure 1); and
wherein an orthographic projection of a corresponding portion of each fourth sub-cutting line corresponding to the corresponding fourth sub-sealant on the plane where the display panels are located is located inside an orthographic projection of the corresponding fourth sub-sealant on the plane where the display panels are located (Figure 1).

Regarding claim 14, Hiroki as modified by Wang, Yamagishi, Nakanishi and Zhou discloses the limitations of claim 12 above, and Hiroki further discloses coating the color filter substrates or the array substrates with a plurality of corresponding third sealants (15; Page 12).

Regarding claim 15, Hiroki as modified by Wang, Yamagishi, Nakanishi and Zhou discloses the limitations of claim 11 above.
Hiroki does not disclose coating the color filter substrates or the array substrates with a second sealant, wherein an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located.
However, Yamagishi teaches coating color filter substrates or array substrates with a second sealant (Figure 3; Paragraphs [0078]-[0081] teaching the peripheral seal 16 formed on the CF substrate 20), wherein an orthographic projection of the set of peripheral cutting lines (L1, L3; Paragraph [0087]) on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located (Figure 3).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the flexible display motherboard disclosed by Hiroki with the teachings of Yamagishi, coating the color filter substrates or the array substrates with a second sealant, wherein an orthographic projection of the set of peripheral cutting lines on the plane where the flexible display motherboard is located is located inside an orthographic projection of the second sealant on the plane where the flexible display motherboard is located, for the purpose of applying a reduced tensile stress to the surface of the mother substrate during the manufacturing process (Yamagishi: Paragraph [0087]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki in view of Wang and Yamagishi, and in further view of Nakanishi, Zhou and Kim.
Regarding claim 13, Hiroki as modified by Wang, Yamagishi, Nakanishi and Zhou discloses the limitations of claim 12 above, and Hiroki further discloses wherein each second sub-cutting line divides the corresponding second sub-sealant into a corresponding second outer sub-sealant and a corresponding second inner sub-sealant (Figure 1, see the outer and inner sealants formed by 4 on 912); each third sub-cutting line divides the corresponding third sub-sealant into a corresponding third outer sub-sealant and a corresponding third inner sub-sealant (the outer and inner sealants formed by 4 on 914); and each fourth sub-cutting line divides the corresponding fourth sub-sealant into a corresponding fourth outer sub-sealant and a corresponding fourth inner sub-sealant (the outer and inner sealants formed by 4 on 913); and
wherein all of the second outer sub-sealants, the third outer sub-sealants, and the fourth outer sub-sealants have a first predetermined width (see the width of outer sealants on 912, 914 and 913; Page 18); and the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths (see the width of inner sealants on 912, 914 and 913; Page 18).
However, Hiroki does not disclose the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width.
Kim teaches having a width of an inner sub-sealant larger than a width of an outer sub-sealant (Figures 1-4, see D1>D2; Paragraphs [0079], [0087]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the widths of sub-sealants of Hiroki with the teachings of Kim, wherein the second inner sub-sealants, the third inner sub-sealants, and the fourth inner sub-sealants have a plurality of corresponding widths all larger than the first predetermined width, for the purpose of minimizing a bezel and preventing a crack of an incision surface, and preventing a gas from flowing into a display area when a laser is used to cut a sealant (Kim: Paragraphs [0019], [0172]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                     

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871